FILED
                                                                        United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                            Tenth Circuit

                             FOR THE TENTH CIRCUIT                             April 14, 2017
                         _________________________________
                                                                            Elisabeth A. Shumaker
                                                                                Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                           No. 16-3304
                                                  (D.C. No. 6:12-CR-10221-EFM-1)
CASEY D. EDEN,                                                (D. Kan.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT
                         _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

       This appeal was abated pending a decision by this court in United States v.

Collins, No. 15-3084.Collins was decided on February 14, 2017, and a petition

for panel rehearing was granted on April 7, 2017 on a limited basis to issue a

revised opinion. This matter is before us on Appellant Casey Eden’s Status

Report wherein he states that the one issue he intended to raise on appeal—

whether the statutory maximum term of imprisonment for a subsequent revocation

is measured by the penalties applicable to the first revocation instead of the

penalties applicable to the initial conviction—was rejected by Collins, and he is,

therefore, constrained to admit that this court should summarily affirm the district

       
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
court. Upon consideration of Appellant’s status report and in light of this court’s

decision in Collins, the judgment of the district court is affirmed.

      The mandate shall issue forthwith.


                                           Entered for the Court
                                           Per Curiam




                                          2